DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to amendment filed on November 19, 2020. Claims 1, 14 and 16-18 have been amended. Claim 19 previously has been canceled. No claims have been added. Claims 1-18 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burgard et al. (US. Pub. No. 2009/0319574 A1, hereinafter Burgard) in view of Hunter (EP 3 313 080 A1, hereinafter Hunter), further in view of Jenkins (US. Pub. No. 2016/0062569 A1, hereinafter Jenkins).
Regarding claim 1.
         Burgard teaches a system to play a user-defined playlist including certain selected items of content to play (Burgard teaches in ¶ [0068] user establishes personal account and can select any items on a “play list of programming by selecting content from any one of the iNet Server 12 of a long list of providers equivalent to “a plurality of external content providers” and also teaches in ¶ [0082] that the user selection is performed as a pre-configured selections “user-pre-arranged or predefined” in the the system comprising: 
          a plurality of external content providers (Burgard, ¶ [0068], a long list of providers equivalent to “a plurality of external content providers” communicate with the server 12 that has secured a license with for content use and rebroadcast); 
           a server (Burgard, ¶ [0068] iNet server element 12 and/or any dedicated and other servers disclosed in the [Abstract] are functionally equivalent to the claimed server); 
        a computing device in communication with the server over a network and connected to receive content from the plurality of external content providers (Burgard, Fig. 1 and ¶ [0068], “user programmable Internet broadcast system 10 comprises a user P.sub.1, P.sub.2, or P.sub.T, where the subscripts 1, 2, through T indicate any number of unique users, who gains access to the iNet Server 12 over the internet using his personal computer or other internet access device e.g., Blackberry.TM., WebTV.TM., cellphone, laptop computer and wireless card” these teaches how user computing devices access or communicate with the iNet server), each content file including a publishing date provided by a corresponding one of the external content providers (Burgard teaches in ¶ [0046] that the new release announcement of new music or record labels to the iNetRadio users based on the new release availability to be heard as a predetermined released date and time “publishing date” and further teaches in ¶ [0068] that the “play list” of programming by selecting content from any one of a long list of providers (the plurality of external service providers) that the iNet Server 12 has secured a license with for content use and rebroadcast”); 
         a user interface on the computing device through which a user controls the computing device (Burgard teaches in¶ [0075] “…,mouse pointer in a click and drag mode. In this manner the audio volume heard through the listener's speakers may be increased or decreased as desired. Three clickable control buttons 24 may also be operated by a mouse pointer…” and further teaches in ¶ [0018] that the interfaces can be used to control the personal station that can be accessed from almost any location on the planet. Note that mouse pointer, control buttons and speakers functionally equivalent to the claimed “user interface” and used to control personal station such as, user device e.g., cellphone, laptop, computer and wireless card as disclosed in Figs. 1, 3 and ¶ [0068]);
         a media player operating on the computing device to play the content in the user-defined playlist, the user-defined playlist including the content received from the plurality of external content providers (Burgard teaches in ¶ [0068] “referring to Fig. 1 a schematic block diagram shows…, a play list of programming by selecting content from any one of a long list of providers (the plurality of external content providers) that the iNet Server 12 to personal computer or other internet access device e.g., Blackberry.TM., WebTV.TM., cellphone, laptop computer and wireless card and further teaches in ¶ [0075] that the user selection is performed as a pre-configured selections (user-pre-arranged or predefined) in the playlist window 16 displayed and the users list of the selections that the user has assembled into his current playlist and so that the play list programming selection performed and further any one of a long list providers (the plurality of external content providers) send the contents upon the user request), the media player being controlled by the user interface (Burgard teaches in ¶ [0075] “…, mouse pointer in a click and drag mode... Three clickable player control buttons 24 may also be operated by a mouse pointer…” equivalent to user interface and further teaches in ¶ [0018] that the interfaces can be used to control the personal station e.g., cellphone, personal computer, and laptop); 
        wherein the updates are provided for content from selected ones of the plurality of external content providers, the selected external content providers having been pre- selected by the user (Burgard teaches in ¶ [0046] the new music release “sent out to iNetRadio users announcing new releases and their availability to be heard as early as a predetermined release date and time” and 
           Burgard also teaches wherein the at least one auto-content selector function is configured to initiate a server query for each of the selected external content providers to determine the availability of updated content (Burgard teaches in Claim 12, “a commercial download controller (auto content selector) executing on said server…,an update module operating on the server for updating server playlists with recently downloaded content (updated availability of the content) from said commercial servers (from the last detected server request or server query); wherein said updates are included in user's playlists who have subscribed to the commercial servers” and further teaches in ¶ [0039] about the news, weather, sports, traffic information, and specialty programs are made available from participating providers of such content for iNetradio (the selected external content provider)), but Burgard does not explicitly teach each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider; and wherein the at least one auto-content selector function is configured to determine the availability of updated content by comparing the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers, each database record including the publishing date of the corresponding content file from the previous server query.
        However, Hunter teaches each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider (Hunter teaches in ¶ [0334] the playback directly viewing from the IP channel including the request “query” to the Marlin secure streaming (MS3) server is made where the time and date of the recording is included “reporting the publishing date” and further teaches in ¶ [0123] that multilevel client device architecture remotely configured or updated by a plurality of external 
         wherein the at least one auto-content selector function is configured to determine the availability of updated content by comparing the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers (Hunter teaches in ¶ [0394] selected content automatically playback and also teaches in ¶ [0448] the latest music video released date for example, the time/date when the content will become available and placed in chronologically for example, A-Z order “newly added and available” and further teaches in ¶ [0476] that the time stamp is used to compare the content production or publication for example, comparing the production to the first broadcasting date), each database record including the publishing date of the corresponding content file from the previous server query (Hunter teaches in ¶ [0476] that the time stamp is used to compare the content production date and time for example, comparing the production to the first broadcasting date and further teaches in ¶ [0742] that the client device compare the product broadcast Content Reference Identifier (CRID) and Instance Metadata Identifier (IMI) of Publications to those stored in the entitlements cache. Where a match is found, the user is entitled to a Publication). 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a time stamp to compare the production of content broadcasting ([0476] and [0742]) of Hunter into one of programmable Internet broadcast system ([0068]) of Burgard. One would have been motivated to do so since this method allows the consumer to select the content from a variety of providers and so that the 
          Burgard in view of Hunter does not explicitly teach at least one auto-content selector function selectable from the media player and configured to determine when updated content from the plurality of external content providers is available and provide a user with unheard updates to content in the user-defined playlist, the updated content comprising newly available content provided by the plurality of external content providers, the at least one auto-content selector being configured to automatically add the newly available updated content to the user-defined playlist as a next item of content to be played based on the determined availability of the updated content and on detected information about the user; 2U.S. Appl. No. 15/339,866PATENT and wherein the updated content is automatically played on the media player for the user in the user-defined playlist.
          However, Jenkins teaches at least one auto-content selector function selectable from the media player and configured to determine when updated content from the plurality of external content providers is available and provide a user with unheard updates to content in the user-defined playlist (Jenkins, ¶ [0036], “the user can select a content item by tapping or clicking on the content item (user-defined). The list module 208 of Fig. 2 detects (at least one auto content selector) tap or click and automatically places a selected on-demand content item at the bottom of the playlist and a selected live content item (unheard content) at a time corresponding to the live content item” and further teaches in ¶ [0040] that “accordingly, the playback controller 214 of Fig. 2 works with the segmentation module 212 of Fig. 2 and the list module 208 of Fig. 2 to dynamically update the playlist”), the updated content comprising newly available content provided by the plurality of external content providers (Jenkins, Figs. 1-2, 5, ¶ [0027], “a plurality of networked content providers 114 (plurality of external content providers) that provide both the live content and the on-demand content to be displayed on the primary device 106” and further teaches in ¶ [0065] that “a drag and drop of a new on-demand content item the at least one auto-content selector being configured to automatically add the newly available updated content to the user-defined playlist as a next item of content to be played based on the determined availability of the updated content and on detected information about the user (Jenkins, ¶ [0040], “the playback controller 214 works with…, the list module 208 of Fig. 2 (at least one auto content selector) to dynamically (automatically) update the playlist” also teaches in ¶ [0022] that “when adding content to the playlist (user defined play list as a next item), the content queuing system automatically segments on-demand content around live content if the on-demand content overlaps with the live content” and further teaches in [0026] that the “automatic recommended content items are added to the playlist of the user based on the user's profile information (detected information about the user), content is continuously queued for viewing without any user intervention” (the newly added contents are available to be played based on user profile or detected information)); and 
         wherein the updated content is automatically played on the media player for the user in the user-defined playlist (Jenkins, ¶ [0022],“when adding content to the playlist, the content queuing system automatically segments on-demand content around live content if the on-demand content overlaps with the live content” and also teaches in ¶ [0015] that the “content may be played using devices such as Chromecast, set-top boxes (STB), or display devices configured to play out the queued content on a screen. The content can also be played through the secondary device itself” and further teaches in ¶ [0040] that the “segmentation module 212 and the list module 208 (at least one auto content selector) used to dynamically (automatically) update the playlist”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a queuing system when adding a content into a play list and a system of 
Regarding claim 2.
        Burgard teaches wherein the updated content that is played on the media player for the user in the user-defined playlist is played in an order according to a priority set by the user (Burgard, ¶ [0075], “the user has assembled into his current playlist. The items in the playlist 16 are numbered in numerical order starting with the number one (priority order). The list ascends a numerical order and determines which audio file will be played next”). 
Regarding claim 3.
       Burgard teaches wherein the media player is linked through an internet browser (Burgard, ¶ [0071] and [0084], “internet receivers R.sub.1, R.sub.2, or R.sub.T, or Q.sub.1, Q.sub.2, or Q.sub.T, (these are user computing device used as a media player to receive contents) may `tune in` to a selected webpage by pointing their browser or audio player to one of the live webpages W.sub.1, W.sub.2, or W.sub.T. A user P.sub.1, P.sub.2, or P.sub.T” and “the player is a clickable button 62 which toggles any content displayed below the player on or off in terms of being visible on the user's browser”).

Regarding claim 4. Burgard in view of Hunter further in view of Jenkins teaches the system of claim 1.
        Jenkins further teaches wherein the media player resides locally on a mobile device (Jenkins, Figs. 3A-3D, a mobile device, Claim 15 and ¶ [0018], “display a playlist interface on the touchscreen of the mobile device” and “other mobile or computing devices that includes the content queuing system that allows for the generation and manipulation of the playlist”).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a mobile device to display the play lists which includes a touchscreen technique ([0018]) of Jenkins into Burgard in view of Hunter invention. One would have been motivated to do so in order to create easily the playlists based on user preferences and control the content while displayed on a screen in an efficient manner.
Regarding claim 5.
         Burgard further teaches wherein the detected information about the user comprises geolocation information (Burgard, ¶ [0064], “the user-provided Zip Code information and their internet connection location (geolocation can be obtained from the zip code information and the internet connection location)... Additional information about the users, such as age, gender, race, and even interests is derived (detected user information) from the iNetRadio users web pages can be used to further target market specific commercial content”).

Regarding claim 6. Burgard in view of Hunter further in view of Jenkins teaches the system of claim 1.
           Burgard in view of Jenkins does not explicitly teach wherein the user is alerted to a content update using a notification.
          However, Hunter further teaches wherein the user is alerted to a content update using a notification (Hunter, ¶ [0667], any source update configuration is occurred the system checks the parameters that have changed by creating a notification of the change).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a system of updating a configuration change to a user by using a notification system ([0667]) of Hunter into Burgard in view of Jenkins invention. One would have been motivated to do so in order to notify the user whenever new update information are 

Regarding claim 10.
        Burgard teaches wherein items automatically added to the user-defined playlist are played after the current content being played is completed (Burgard, ¶ [0095] and [0115], “clickable Playlist box 114. When the user selects the Preset box 112 in the CNN News bar it automatically adds the CNN News two the playlist which is displayed when the user clicks the preset button `N` 42 as shown in FIG. 3.” so that the “the computer reaches the end of a particular segment, it then requests the next segment from the server” (these teach how the next segment can be played after the particular segment ended/completed to play)).
Regarding claim 11. 
        Burgard teaches wherein items automatically added to the user-defined playlist are played immediately upon receipt, interrupting any content that is currently being played (Burgard, ¶ [0073] and [0105], “certain programming interrupt priorities may be set by the user in accordance with selected parameters...” so that the “the user desires to hear the selected element immediately, the red "NOW!" button can be pressed (clicked), causing the current audio to be cut off and replaced by the selected element”).
Regarding claim 12. 
        Burgard teaches wherein the updated content comprises weather (Burgard, ¶ 0104], “iNetRadio Player can be customized by the user depending on the desired programming options or "service elements"... Service elements can include weather”).
Regarding claim 13. 
wherein the updated content comprises traffic (Burgard, ¶ 0104], “iNetRadio Player can be customized by the user depending on the desired programming options or "service elements"... Service elements can include traffic”).
Regarding claim 14.
        Burgard teaches a system to play a user-defined playlist including certain selected items of content to play (Burgard teaches in ¶ [0068] user establishes personal account and can select any items on a “play list of programming by selecting content from any one of the iNet Server 12 of a long list of providers equivalent to “a plurality of external content providers” and also teaches in ¶ [0082] that the user selection is performed as a pre-configured selections “user-pre-arranged or predefined” in the playlist window 16 and further teaches in ¶ [0081] that the preconfigured selected items displayed on the playlist window 16 and then the user can select by clicking on any of the items to be played), the system comprising: 
              a plurality of external content providers (Burgard, ¶ [0068], a long list of providers equivalent to “a plurality of external content providers” communicate with the server 12 that has secured a license with for content use and rebroadcast); 
              a server (Burgard, ¶ [0068] iNet server element 12 and/or any dedicated and other servers disclosed in the [Abstract] are functionally equivalent to the claimed server); 
              a computing device in communication with the server over a network and connected to receive content from the plurality of external content providers (Burgard, Fig. 1 and ¶ [0068], “user programmable Internet broadcast system 10 comprises a user P.sub.1, P.sub.2, or P.sub.T, where the subscripts 1, 2, through T indicate any number of unique users, who gains access to the iNet Server 12 over the internet using his personal computer or other internet access device e.g., Blackberry.TM., WebTV.TM., cellphone, laptop computer and wireless card” these teaches how user computing devices access or communicate with the iNet server), each content file including a publishing date provided by a corresponding one of the external content providers (Burgard teaches in ¶ [0046] that the new release announcement of new music or record labels to the iNetRadio users based on the new release availability to be heard as a predetermined released date and time “publishing date” and further teaches in ¶ [0068] that the “play list” of programming by selecting content from any one of a long list of providers (the plurality of external service providers) that the iNet Server 12 has secured a license with for content use and rebroadcast”); 
              a user interface on the computing device through which a user controls the computing device (Burgard teaches in¶ [0075] “…,mouse pointer in a click and drag mode. In this manner the audio volume heard through the listener's speakers may be increased or decreased as desired. Three clickable player control buttons 24 may also be operated by a mouse pointer…” and further teaches in ¶ [0018] that the interfaces can be used to control the personal station that can be accessed from almost any location on the planet. Note that mouse pointer, control buttons and speakers functionally equivalent to the claimed “user interface” and used to control personal station such as, user device e.g., cellphone, laptop, computer and wireless card as disclosed in Figs. 1, 3 and ¶ [0068]); 
               a media player operating on the computing device to play the content in the user-defined playlist, the user-defined playlist including the content received from the plurality of external content providers (Burgard teaches in ¶ [0068] “referring to Fig. 1 a schematic block diagram shows…, a play list of programming by selecting content from any one of a long list of providers (the plurality of external content providers) that the iNet Server 12 to personal computer or other internet access device e.g., Blackberry.TM., WebTV.TM., cellphone, laptop computer and wireless card and further teaches in ¶ [0075] that the user selection is performed as a pre-configured selections (user-pre-arranged or predefined) in the playlist window 16 displayed and the users list of the selections that the user has assembled into his current playlist and so that the play list programming selection performed and further any one of a long list providers (the plurality of external content providers) send the contents , the media player being controlled by the user interface (Burgard teaches in ¶ [0075] “…, mouse pointer in a click and drag mode... Three clickable player control buttons 24 may also be operated by a mouse pointer…” equivalent to user interface and further teaches in ¶ [0018] that the interfaces can be used to control the personal station e.g., cellphone, personal computer, and laptop);  
       wherein the updates are provided for content from selected ones of the plurality of external content providers, the selected external content providers having been pre- selected by the user (Burgard teaches in ¶ [0046] the new music release “sent out to iNetRadio users announcing new releases and their availability to be heard as early as a predetermined release date and time” and further teaches in ¶ [0048] that the user set the iNetRadio station for example, www. Inetradio.com as ones of external content providers to add the selected music); and Burgard also teaches wherein the at least one auto-content selector function is configured to initiate a server query for each of the selected external content providers to determine the availability of updated content (Burgard teaches in Claim 12, “a commercial download controller (auto content selector) executing on said server…,an update module operating on the server for updating server playlists with recently downloaded content (updated availability of the content) from said commercial servers (from the last detected server request or server query); wherein said updates are included in user's playlists who have subscribed to the commercial servers” and further teaches in ¶ [0039] about the news, weather, sports, traffic information, and specialty programs are made available from participating providers of such content for iNetradio (the selected external content provider)), but Burgard does not explicitly teach each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider; and wherein the at least one auto-content selector function is configured to determine the availability of updated content by comparing the publishing date reported by each server query to a database record for a-the corresponding one of the plurality of external content providers, each database record including the publishing date of the corresponding content file from the previous server query.
           However, Hunter teaches each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider (Hunter teaches in ¶ [0334] the playback directly viewing from the IP channel including the request “query” to the Marlin secure streaming (MS3) server is made where the time and date of the recording is included “reporting the publishing date” and further teaches in ¶ [0123] that multilevel client device architecture remotely configured or updated by a plurality of external agents such as, data or content providers or intermediate data handling entities e.g., ISP or internet service providers equivalent to “the selected external content provider”); and
        wherein the at least one auto-content selector function is configured to determine the availability of updated content by comparing the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers (Hunter teaches in ¶ [0394] selected content automatically playback and also teaches in ¶ [0448] the latest music video released date for example, the time/date when the content will become available and placed in chronologically for example, A-Z order “newly added and available” and further teaches in ¶ [0476] that the time stamp is used to compare the content production or publication for example, comparing the production to the first broadcasting date), each database record including the publishing date of the corresponding content file from the previous server query (Hunter teaches in ¶ [0476] that the time stamp is used to compare the content production date and time for example, comparing the production to the first broadcasting date and further teaches in ¶ [0742] that the client device compare the product broadcast Content  of Publications to those stored in the entitlements cache. Where a match is found, the user is entitled to a Publication).        
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a time stamp to compare the production of content broadcasting ([0476] and [0742]) of Hunter into one of programmable Internet broadcast system ([0068]) of Burgard. One would have been motivated to do so since this method allows the consumer to select the content from a variety of providers and so that the user an easily and quickly schedule the content delivery according to personal preference in an efficient manner. 
           Burgard in view of Hunter does not explicitly teach at least one auto-content selector function selectable from the media player and configured to determine when updated content from the plurality of external content providers is available and provide a user with unheard updates to content in the user-defined playlist, the updated content comprising newly available content provided by the plurality of external content providers, the at least one auto-content selector being configured to automatically add the newly available updated content to the user-defined playlist as a next item of content to be played based on the determined availability of the updated content and on detected information about the user; 2U.S. Appl. No. 15/339,866PATENT and wherein the updated content is automatically played on the media player for the user in the user-defined playlist.
       However, Jenkins teaches at least one auto-content selector function selectable from the media player and configured to determine when updated content from the plurality of external content providers is available and provide a user with unheard updates to content in the user-defined playlist (Jenkins, ¶ [0036], “the user can select a content item by tapping or clicking on the content item (user-defined). The list module 208 of Fig. 2 detects (at least one auto content selector) tap or click and  the updated content comprising newly available content provided by the plurality of external content providers (Jenkins, Figs. 1-2, 5, ¶ [0027], “a plurality of networked content providers 114 (plurality of external content providers) that provide both the live content and the on-demand content to be displayed on the primary device 106” and further teaches in ¶ [0065] that “a drag and drop of a new on-demand content item (new content) prior to a start time of a live content item may cause another on-demand content item to be pushed down in the schedule to after the live content item on the playlist in order to accommodate the new on-demand content item in the schedule”), the at least one auto-content selector being configured to automatically add the newly available updated content to the user-defined playlist as a next item of content to be played based on the determined availability of the updated content and on detected information about the user (Jenkins, ¶ [0040], “the playback controller 214 works with…, the list module 208 of Fig. 2 (at least one auto content selector) to dynamically (automatically) update the playlist” also teaches in ¶ [0022] that “when adding content to the playlist (user defined play list as a next item), the content queuing system automatically segments on-demand content around live content if the on-demand content overlaps with the live content” and further teaches in [0026] that the “automatic recommended content items are added to the playlist of the user based on the user's profile information (detected information about the user), content is continuously queued for viewing without any user intervention” (the newly added contents are available to be played based on user profile or detected information)); and 
         wherein the updated content is automatically played on the media player for the user in the user-defined playlist (Jenkins, ¶ [0022],“when adding content to the playlist, the content queuing 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a queuing system when adding a content into a play list and a system of dynamically updating the play lists ([0022], [0015] and [0040]) of Jenkins into one of a long list of providers or a plurality of external content providers ([0068]) of Burgard in view of Hunter invention. One would have been motivated to do so since this method allows the consumer to select the content from a variety of providers and so that the user an easily and quickly schedule the content delivery according to personal preference in an efficient manner.
Regarding claim 15. 
        Burgard teaches wherein the detected information about the user comprises geolocation information (Burgard, ¶ [0064], “the user-provided Zip Code information and their internet connection location (geolocation can be obtained from the zip code information and the internet connection location)... Additional information about the users, such as age, gender, race, and even interests is derived (detected user information) from the iNetRadio users web pages can be used to further target market specific commercial content”).
Regarding claim 16.
                Burgard teaches a system to play a user-defined playlist including certain selected items of content to play (Burgard teaches in ¶ [0068] user establishes personal account and can select any items on a “play list of programming by selecting content from any one of the iNet Server 12 of a long list of the system comprising: 
         a plurality of external content providers (Burgard, ¶ [0068], a long list of providers equivalent to “a plurality of external content providers” communicate with the server 12 that has secured a license with for content use and rebroadcast); 
          a server (Burgard, ¶ [0068] iNet server element 12 and/or any dedicated and other servers disclosed in the [Abstract] are functionally equivalent to the claimed server);  6U.S. Appl. No. 15/339,866PATENT 
          a computing device in communication with the server over a network and connected to receive content from the plurality of external content providers (Burgard, Fig. 1 and ¶ [0068], “user programmable Internet broadcast system 10 comprises a user P.sub.1, P.sub.2, or P.sub.T, where the subscripts 1, 2, through T indicate any number of unique users, who gains access to the iNet Server 12 over the internet using his personal computer or other internet access device e.g., Blackberry.TM., WebTV.TM., cellphone, laptop computer and wireless card” these teaches how user computing devices access or communicate with the iNet server),each content file including a publishing date provided by a corresponding one of the external content providers (Burgard teaches in ¶ [0046] that the new release announcement of new music or record labels to the iNetRadio users based on the new release availability to be heard as a predetermined released date and time “publishing date” and further teaches in ¶ [0068] that the “play list” of programming by selecting content from any one of a long list of providers (the plurality of external service providers) that the iNet Server 12 has secured a license with for content use and rebroadcast”); 
a user interface on the computing device through which a user controls the computing device (Burgard teaches in¶ [0075] “…,mouse pointer in a click and drag mode. In this manner the audio volume heard through the listener's speakers may be increased or decreased as desired. Three clickable player control buttons 24 may also be operated by a mouse pointer…” and further teaches in ¶ [0018] that the interfaces can be used to control the personal station that can be accessed from almost any location on the planet. Note that mouse pointer, control buttons and speakers functionally equivalent to the claimed “user interface” and used to control personal station such as, user device e.g., cellphone, laptop, computer and wireless card as disclosed in Figs. 1, 3 and ¶ [0068]);    
              a media player operating on the computing device to play the content in the user-defined playlist, the user-defined playlist including the content received from the plurality of external content providers (Burgard teaches in ¶ [0068] “referring to Fig. 1 a schematic block diagram shows…, a play list of programming by selecting content from any one of a long list of providers (the plurality of external content providers) that the iNet Server 12 to personal computer or other internet access device e.g., Blackberry.TM., WebTV.TM., cellphone, laptop computer and wireless card and further teaches in ¶ [0075] that the user selection is performed as a pre-configured selections (user-pre-arranged or predefined) in the playlist window 16 displayed and the users list of the selections that the user has assembled into his current playlist and so that the play list programming selection performed and further any one of a long list providers (the plurality of external content providers) send the contents upon the user request), the media player being controlled by the user interface (Burgard teaches in ¶ [0075] “…, mouse pointer in a click and drag mode... Three clickable player control buttons 24 may also be operated by a mouse pointer…” equivalent to user interface and further teaches in ¶ [0018] that the interfaces can be used to control the personal station e.g., cellphone, personal computer, and laptop);  
       wherein the updates are provided for content from selected ones of the plurality of external content providers, the selected external content providers having been pre-selected by the user wherein the at least one auto-content selector function is configured to initiate a server query (Burgard teaches in Claim 12, “a commercial download controller (auto content selector) executing on said server…,an update module operating on the server for updating server playlists with recently downloaded content (updated availability of the content) from said commercial servers (from the last detected server request or server query); wherein said updates are included in user's playlists who have subscribed to the commercial servers” and further teaches in ¶ [0039] about the news, weather, sports, traffic information, and specialty programs are made available from participating providers of such content for iNetradio (the selected external content provider)), but Burger does not explicitly teach that the server initiate query for each of the selected external content providers to determine newly available updates each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider; and wherein the at least one auto-content selector is configured to determine newly available updates as content that has a publishing date that is more recent than a publishing date reported from the previous server query.
        However, Hunter teaches the server initiate query for each of the selected external content providers to determine newly available updates each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider (Hunter teaches in ¶ [0334] the playback directly viewing from the IP channel including the request “query” to the Marlin secure streaming (MS3) server is made where the time and date of the recording is included “reporting the publishing date” and further teaches ; 
          wherein the at least one auto-content selector is configured to determine newly available updates as content that has a publishing date that is more recent than a publishing date reported from the previous server query (Hunter teaches in ¶ [0476] that the time stamp is used to compare the content production or publication for example, comparing the production to the first broadcasting date and further teaches in ¶ [0742] that the client device compare the product broadcast Content Reference Identifier (CRID) and Instance Metadata Identifier (IMI) of Publications to those stored in the entitlements cache. Where a match is found, the user is entitled to a Publication Note that cache can be set up in different tiers or on its own, depending on the use case. It works with any type of database and thus, functionally equivalent to “database”). 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a time stamp to compare the production of content broadcasting ([0476] and [0742]) of Hunter into one of programmable Internet broadcast system ([0068]) of Burgard. One would have been motivated to do so since this method allows the consumer to select the content from a variety of providers and so that the user an easily and quickly schedule the content delivery according to personal preference in an efficient manner. 
 at least one auto-content selector function selectable from the media player and configured to determine when updated content from the plurality of external content providers is available and provide a user with updates to content in the user-defined playlist, the updated content comprising newly available content provided by the plurality of external content providers, wherein the at least one auto-content selector is configured to automatically add newly available updates to the user-defined playlist as a next item of content to be played; and wherein the updated content is played on the media player for the user in the user- defined playlist.
            However, Jenkins teaches at least one auto-content selector function selectable from the media player and configured to determine when updated content from the plurality of external content providers is available and provide a user with updates to content in the user-defined playlist (Jenkins, ¶ [0036], “the user can select a content item by tapping or clicking on the content item (user-defined). The list module 208 of Fig. 2 detects (at least one auto content selector) tap or click and automatically places a selected on-demand content item at the bottom of the playlist and a selected live content item (unheard content) at a time corresponding to the live content item” and also teaches in [0040] that “accordingly, the playback controller 214 of Fig. 2 works with the segmentation module 212 of Fig. 2 and the list module 208 of Fig. 2 to dynamically update the playlist”), the updated content comprising newly available content provided by the plurality of external content providers (Jenkins, Figs. 1-2, 5, ¶ [0027], “a plurality of networked content providers 114 (plurality of external content providers) that provide both the live content and the on-demand content to be displayed on the primary device 106” and further teaches in ¶ [0065] that “a drag and drop of a new on-demand content item prior to a start time of a live content item may cause another on-demand content item to be pushed down in the schedule to after the live content item on the playlist in order to accommodate the new on-demand content item  wherein the at least one auto-content selector is configured to automatically add newly available updates to the user-defined playlist as a next item of content to be played (Jenkins, ¶
[0040], “the playback controller 214 works with the segmentation module 212 and the list module 208 (at least one auto content selector) to dynamically (automatically) update the playlist” also teaches in ¶ [0022] that “when adding content to the playlist (user defined play list as a next item), the content queuing system automatically segments on-demand content around live content if the on-demand content overlaps with the live content” and further teaches in ¶ [0026] that the “automatic recommended content items are added to the playlist of the user based on the user's profile information (detected information about the user), content is continuously queued for viewing without any user intervention” (the newly added contents are available to be played based on user profile or detected information)); and 
         wherein the updated content is played on the media player for the user in the user- defined playlist (Jenkins, ¶ [0022],“when adding content to the playlist, the content queuing system automatically segments on-demand content around live content if the on-demand content overlaps with the live content” and also teaches in ¶ [0015] that the “content may be played using devices such as Chromecast, set-top boxes (STB), or display devices configured to play out the queued content on a screen. The content can also be played through the secondary device itself” and further teaches in ¶ [0040] that the “segmentation module 212 and the list module 208 (at least one auto content selector) to dynamically (automatically) update the playlist”). 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a queuing system when adding a content into a play list and a system of dynamically updating the play lists ([0022], [0015] and [0040]) of Jenkins into one of a long list of providers or a plurality of external content providers ([0068]) of Burgard in view of Hunter invention. One would have been motivated to do so since this method allows the consumer to select the content 

Regarding claim 17. Burgard in view of Hunter further in view of Jenkins teaches system of claim 16.
      Hunter further teaches wherein the at least one auto- content selector is configured to determine new updates are available by comparing the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers, each database record including the publishing date of the corresponding content file from the previous server query (Hunter teaches in ¶ [0394] selected content automatically playback and also teaches in ¶ [0448] the latest music video released date for example, the time/date when the content will become available and placed in chronologically for example, A-Z order “newly added and available” and further teaches in ¶ [0476] that the time stamp is used to compare the content production or publication for example, comparing the production to the first broadcasting date). 
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a time stamp to compare the production of content broadcasting and automatically playback of contents ([0476] and [0394]) of Hunter into one of programmable Internet broadcast system ([0068]) of Burgard in view of Jenkins invention. One would have been motivated to do so since this method allows the consumer to select the content from a variety of providers and so that the user an easily and quickly schedule the content delivery according to personal preference in an efficient manner. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burgard in view of Hunter further in view of Jenkins, and further in view of Lim et al. (US. Pub. No. 2016/0165038 A1, hereinafter Lim). 

Regarding claim 7. Burgard in view of Hunter, further in view of Jenkins teaches the system of claim 6.
            Burgard in view of Hunter further in view of Jenkins does not explicitly teach wherein the notification is in text form.
            However, Lim teaches wherein the notification is in text form (Lim, ¶ [0053], “a digital assistant alarm system playing media content (as indicated by reference numeral 1205 of Fig. 12) such as music, videos, and/or animations in which the digital assistant alarm system…, providing update the user's schedule…, and surfacing alerts or notifications 1255 such as weather alerts, application notifications, and the like…”).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a digital assistant alarm system for playing media content ([0053) of Lim into Burgard in view of Hunter further in view of Jenkins invention. One would have been motivated to do so in order to notify the user whenever new update information are available and thus, helps the user to plan and schedule ahead of time to react or take an action on the available update information accordingly.
Regarding claim 8. Burgard in view of Hunter further in view of Jenkins teaches the system of claim 6.
         Burgard in view of Hunter further in view of Jenkins does not explicitly teach wherein the notification is a visual notification.
        However, Lim teaches wherein the notification is a visual notification (Lim, ¶ [0053], “providing, news, traffic or weather updates 1210 by showing information on the device's display screen or on a connected device, or by reading the information that can be shown or read out” (visual notification). 

Regarding claim 9. Burgard in view of Hunter further in view of Jenkins teaches the system of claim 6.
          Burgard in view of Jenkins does not explicitly teach wherein the notification is an audible notification. 
        However, Lim teaches wherein the notification is an audible notification (Lim, ¶ [0053], “the digital assistant alarm system: playing media content (as indicated by reference numeral 1205) such as music” and further teaches in ¶ [0057] that  “audio is played over the device UI during a wake-up routine that is catered to the user according to criteria in the schedule…, the digital assistant can play music (this is functionally equivalent to audible notification) that is intended to get the user motivated and ready to tackle the day” (furthermore, audio playing and music equivalent to audible notification)). 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a digital assistant alarm system to provide the update message in a music or audio form ([0053) of Lim into Burgard in view of Hunter further in view of Jenkins invention. One would have been motivated to do so in order to receive immediately or promptly the alert in the audio or music form helps the user clearly and attentively to hear the alert notification information in an efficient manner.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burgard in view of Hunter further in view of Jenkins and further in view of Webster (US. Pub. No. 2014/0101304 A1, hereinafter Webster). 
Regarding claim 18. Burgard in view of Hunter further in view of Jenkins teaches the system of claim 16.
       Burgard in view of Hunter further in view of Jenkins does not explicitly teach wherein the publishing date is a date and/or time identifier contained within RSS or XML control files of the content which has been pre-selected by the user to receive updates.
       However, Webster teaches the use of RSS and XML wherein the publishing date is a date and/or time identifier contained within RSS or XML control files of the content which has been pre-selected by the user to receive updates (Webster, Fig. 4 and ¶ [0038], “operating environment 400, the RSS parsing component 165-2 may be arranged to receive, parse and process the XML formatted RSS file 320-a received from RSS feed monitor component 165-1 and further publication date 430 may include the date and time the web page was first published or otherwise made available by the content provider the metadata may be used to determine available updates to content ”).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include using XML formatted RSS file in the publication date that may include the date and time the web page was first published ([0038) of Webster into Burgard in view of Hunter further in view of Jenkins invention. One would have been motivated to do so in order to aggregate number of the feeds and select the multimedia content based on the aggregated number of feeds received for the destination web site, so a .
Response to Arguments
       Applicant argues that the current amendment on independent claims 1, 14 and 16 are patentably distinguished from the prior art of record “Burgard in view of Jenkins” (Remarks, Pages 9-11 dated 11/19/2020).
       In response to the above Applicant’s argument, the Examiner further reviewed the prior art of record “Burgard in view of Jenkins “and thus, the Examiner believes that the prior art of record teaches all the limitations except for the amended portion of the claims and thus, the Examiner has introduced a new prior art of record “Hunter” to teach the amended portion of the limitation. Therefore, a new ground of rejection is made in view of the amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455